402 F.2d 267
Carmen C. SEXTON, Appellant,v.Max Robert FIGINS and National Car Rental System, Inc., Appellees.
No. 12583.
United States Court of Appeals Fourth Circuit.
Argued Oct. 9, 1968.Decided Oct. 15, 1968.

Hamilton O'Dunne, Baltimore, Md.  (Patrick A. O'Doherty, Baltimore, Md., on brief), for appellant.
Herbert F. Murray, Baltimore, Md.  (Smith, Somerville & Case, Baltimore, Md., on brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
In this automobile collision case Carmen C. Sexton, injured while a passenger in one car, sued Max Robert Figins and National Car Rental System, Inc., respectively the operator and owner of the other car, for damages.  The accident happened in the nighttime of October 9, 1965 at the Friendship Airport near Baltimore, Maryland, just as or immediately after the plaintiff's automobile, proceeding westwardly (or southwestwardly) on Oak Road, turned left (southeastwardly) into Route 46 or Friendship Airport Road.  Plaintiff's car was struck in the rear by defendant's car which was travelling southeastwardly on Route 46, headed for the administration or main building of the airport.


2
On submission of the issue of primary negligence of the defendant driver and contributory fault of the plaintiff, the jury found for the defendants.  Upon review of the record we see no reversible error in the submissions or a lack of evidential warrant for the verdict.  The judgment delivered in accordance with the verdict should stand.


3
Affirmed.